FILED
                            NOT FOR PUBLICATION
                                                                             MAR 09 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JEFF ARTHURS,                                     No. 14-35611

              Plaintiff - Appellant,              D.C. No. 3:13-cv-00817-MA

 v.
                                                  MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Malcolm F. Marsh, District Judge, Presiding

                             Submitted March 7, 2016**

Before: THOMAS, Chief Judge, and D.W. NELSON and LEAVY, Circuit Judges.

      Jeff Arthurs appeals the district court’s decision affirming the Commissioner

of Social Security’s denial of his application for disability insurance benefits under

Title II of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we

affirm.

      The administrative law judge (“ALJ”) did not err in according “only limited

weight” to the contradicted opinion of Arthurs’s treating physician. The ALJ

provided a specific and legitimate reason, supported by substantial evidence, by

explaining that the physician’s conclusions—that Arthurs would need to miss two

or more days of work per month and could not stand for long periods, bend, or

reach—were inconsistent with Arthurs’s testimony that soon after the physician

issued her opinion, he worked for seven months in a job that required long days of

standing and bending over, loading and unloading machines. See Ghanim v.

Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014); Valentine v. Comm’r Soc. Sec.

Admin., 574 F.3d 685, 692-93 (9th Cir. 2009).

      Any error in the ALJ’s use of qualitative terms such as “slight” and

“moderate” in the residual functional capacity finding was harmless because the

the ALJ provided the vocational expert with a more specific explanation of

Arthurs’s limitations prior to the vocational expert’s testimony about Arthurs’s

ability to perform his past relevant work. See Molina, 674 F.3d at 1115. Any error

was also “‘inconsequential to the ultimate nondisability determination.’” Id.




                                          2
(quoting Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008)).

      AFFIRMED.




                                        3